Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 1-15 and 27-48 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to a method to synchronize an apparatus during wireless communication, an apparatus may transmit a Random Access Channel (RACH) preamble sequence to a base station. However, care must be taken to prevent the RACH preamble sequence from causing inadequate levels of interference in other uplink resources. In an aspect of the disclosure, a method, a computer-readable medium, and an apparatus are provided. The apparatus may be configured to determine, based on a RACH subcarrier spacing and a data tone subcarrier spacing, a number of RACH tones allocated for a transmission of a RACH preamble sequence. In this manner, the apparatus may ensure that adequate uplink resources are allocated to prevent interference. 
Prior art was found for the independent claims as follows:
Tarik Muharemovic et al. (US 2008/0095254 A1)
Yuanzhou Hu et al. (US 2020/0067621 A1)
	Muharemovic discloses a method of establishing communications with a remote receiver that receives data signals from other transmitters.  The method includes 
	Hu discloses a ZC sequence used by a communications device is determined based on a resource block quantity corresponding to a system bandwidth or a subcarrier quantity corresponding to system bandwidth.
Applicant uniquely claimed the below distinct features in independent claims 1, 12, 27 and 38 of the instant invention, which are not found in the prior art, either singularly or in combination:
	Claim 1:
 	A method of wireless communication of a user equipment (UE), comprising: 
determining, based on a random access channel (RACH) subcarrier spacing and a data tone subcarrier spacing, a number of RACH tones allocated for a transmission of a RACH preamble sequence, wherein the RACH subcarrier spacing is one of a plurality of RACH subcarrier spacings and the data tone subcarrier spacing is one of a plurality of data tone subcarrier spacings, and the number of RACH tones allocated for a transmission of a RACH preamble sequence correspond to a ratio between the RACH subcarrier spacing and the data tone subcarrier spacing; and 
transmitting the RACH preamble sequence in the RACH resources within the determined number of RACH tones.
 	Claim 12:
 	A method of wireless communication of a user equipment (UE), comprising: 
determining, based on a subcarrier spacing within resource blocks (RBs) of random access channel (RACH) resources and based on a RACH tone spacing within each subcarrier of the RBs, a number of RACH tones for rate matching or puncturing in association with the RACH resources and uplink data, the number of RACH tones for rate matching or puncturing 
transmitting a RACH preamble sequence in the RACH resources.
Claim 27:
 	An apparatus for wireless communication, comprising: 
a memory; and 
at least one processor coupled to the memory and configured to: 
determine, based on a random access channel (RACH) subcarrier spacing and a data tone subcarrier spacing, a number of RACH tones allocated for a transmission of a RACH preamble sequence, wherein the RACH subcarrier spacing is one of a plurality of RACH subcarrier spacings and the data tone subcarrier spacing is one of a plurality of data tone subcarrier spacings, and the number of RACH tones allocated for a transmission of a RACH preamble sequence corresponds to a ratio between the RACH subcarrier spacing and the data tone subcarrier spacing; and 
transmit the RACH preamble sequence in the RACH resources within the determined number of RACH tones.
	Claim 38:
 	A non-transitory computer-readable medium (CRM) storing computer executable code, comprising code to: 
determine, based on a random access channel (RACH) subcarrier spacing and a data tone subcarrier spacing, a number of RACH tones allocated for a transmission of a RACH preamble sequence, wherein the RACH subcarrier spacing is one of a plurality of RACH subcarrier spacings and the data tone subcarrier spacing is one of a plurality of data tone subcarrier spacings, and the number of RACH tones allocated for a transmission of a RACH 
transmit the RACH preamble sequence in the RACH resources within the determined number of RACH tones.	

These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on Monday - Friday - 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/WILL W LIN/Primary Examiner, Art Unit 2412